Citation Nr: 0620966	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992 and had active duty for training from August 1, 1999, to 
August 15, 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In December 2004, this Board issued a decision that addressed 
four issues on appeal.  As discussed in the VACATUR section 
below, the portion of that decision that addressed the issues 
of entitlement to service connection for prostatitis and 
entitlement to a disability rating in excess of 10 percent 
for service-connected pes planus, must be vacated because the 
veteran was never afforded a personal hearing.  See 38 C.F.R. 
§ 20.904 (2005) (when there is a prejudicial failure to 
afford the appellant a personal hearing, denial of due 
process will be conceded, and the Board may vacate a Board 
decision on its own motion).  But the entire decision will 
not be vacated because the failure to afford the veteran a 
personal hearing was not prejudicial with respect to two of 
the issues.  

Not having a personal hearing on the issue whether to reopen 
the claim for service connection for hypertension did not 
harm the veteran.  In the December 2004 decision, the Board 
determined that new and material evidence had been presented 
concerning that service connection issue and granted the 
veteran's claim to reopen on that issue.  Since that portion 
of the veteran's claim had been granted by the Board, he was 
not harmed by not being afforded the opportunity to present 
testimony on the issue.  Moreover, after the claim was 
reopened and the issue was remanded to the RO for further 
development, the RO granted service connection for 
hypertension in September 2005.  Service connection was made 
effective March 14, 2001 (the date the veteran's claim to 
reopen his hypertension claim had been received, which is the 
earliest date allowed by law) and a 10 percent disability 
rating was assigned.  The veteran thus received a complete 
grant of the benefit he had sought on appeal on that issue.  
Accordingly, no portion of the December 2004 decision 
relating to the hypertension issue must be vacated.  

Similarly, vacatur is not warranted with respect to the issue 
of entitlement to service connection for a heart condition.  
In the December 2004 decision, the Board did not reach a 
decision on that issue, but instead remanded that issue to 
the RO for further factual development.  Since no decision 
had been reached on that issue, the veteran was not 
prejudiced at that time by the failure to afford him a 
personal hearing.  

In any event, after developing the facts, the RO issued a 
Supplemental Statement of the Case which continued to deny 
service connection for a heart condition, so that the appeal 
on that issue is once again before this Board.  In a document 
issued concurrently with this vacatur, the Board is issuing a 
remand to afford the veteran a personal hearing on that issue 
(as well as on the issues discussed below in the VACATUR 
section of this document).    


FINDINGS OF FACT

1.  The veteran's request for a local hearing before a 
Decision Review Officer was received by the RO in 
September 2003 and was not associated with the veteran's 
claims file until after the Board's January 2004 decision was 
issued.  

2.  The veteran has not been afforded a personal hearing.  


CONCLUSION OF LAW

Vacatur of the Board's January 21, 2004, decision on the 
issues of entitlement to service connection for prostatitis 
and entitlement to a disability rating in excess of 
10 percent for bilateral pes planus is warranted.  
38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 3.103, 20.904, 20.1104 (2005).  




VACATUR

The RO issued an adverse rating decision on four issues in 
January 2002.  In his substantive appeal to the Board, the 
veteran requested a hearing at the RO before a Traveling 
Judge.  In July 2003, he was notified that a hearing was 
scheduled for August 8, 2003.  A Veterans Law Judge annotated 
that notification letter "canceled per rep."  In 
August 2003, the appeal was certified to the Board.  

The veteran's claims folder now contains two documents - an 
"appeal hearing options" form completed by the veteran and 
a report of personal contact apparently completed by the 
veteran's representative -- dated August 1, 2003 and date-
stamped as received by the RO on September 5, 2003.  In these 
documents, the veteran requested a local hearing with a 
Nashville RO Decision Review Officer.  The request was not 
forwarded to the Board.  No personal hearing was held. 

The Board issued its decision in January 2004.  As discussed 
in the INTRODUCTION section above, the Board reopened the 
claim for service connection for hypertension and remanded 
the case for further development of the hypertension and 
heart condition issues.  In that decision, the Board also 
denied service connection for prostatitis and denied the 
claim for a disability rating in excess of 10 percent for 
bilateral pes planus.  

Upon remand, the RO granted service connection for 
hypertension but issued a Supplemental Statement of the Case 
that continued to deny service connection for a heart 
condition.  In November 2005, the appeal on the issue of 
service connection for a heart condition was certified to the 
Board.  The Board thereafter discovered that the veteran had 
not been afforded the personal hearing he requested in 
August 2003, as the documentation was not received by the RO 
until September 2003.  

Every claimant has the right to a hearing.  38 C.F.R. 
§§ 3.103(a) (statement of policy on procedural due process 
and appellate rights), 3.103(c) (upon request that meets 
procedures, a claimant is entitled to a hearing at any time 
on any issue involved in a claim); see also 38 U.S.C.A. 
§§ 7105(a) (each appellant will be according hearing rights 
pursuant to 38 U.S.C. ch. 71 and regulations of the 
Secretary); 7107(b) (Board will decide appeal only after 
affording the appellant an opportunity for a hearing).  If 
there has been a denial of due process through a prejudicial 
failure to afford a veteran a personal hearing, an appellate 
decision may be vacated by the Board at any time upon the 
Board's own motion.  38 C.F.R. § 20.904(a)(3).  

The Board's December 2004 decision constitutes a final 
decision on the issues of entitlement to service connection 
for prostatitis and entitlement to a disability rating in 
excess of 10 percent for service-connected pes planus.  
38 C.F.R. § 20.1104 (when a determination by the RO is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision); see also 38 U.S.C.A. §7104(a) 
(final decision on appeals shall be made by the Board).  
Since the veteran was not afforded a hearing before that 
final decision was issued, the portion of the Board's 
December 2004 decision that addresses those two issues must 
be vacated.  


ORDER

The Board's January 2004 decision as it pertains to the 
denial of service connection for prostatitis and to the 
denial of a rating in excess of 10 percent for bilateral pes 
planus is vacated.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


